Exhibit 10.1

 

AMENDMENT NO. 1

TO

INVESTMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO INVESTMENT AGREEMENT, dated as of April 20, 2011 (this
“Amendment”), is made by and among First Federal Bancshares of Arkansas, Inc., a
Texas corporation (the “Company”), First Federal Bank, a federally chartered
stock savings and loan association and wholly-owned subsidiary of the Company
(the “Bank”), and Bear State Financial Holdings, LLC, an Arkansas limited
liability company (the “Investor”).

 

RECITALS

 

A.            The Company, the Bank and the Investor are parties to that certain
Investment Agreement dated as of January 27, 2011 (the “Investment Agreement”).

 

B.            The Investment Agreement creates an ongoing obligation on the part
of the Company to take certain actions with respect to the Designated Investor
Directors following the First Closing for so long as the Investor or its
Permitted Transferees maintain a minimum percentage ownership in the Common
Stock of the Company.

 

C.            The Company, the Bank and the Investor desire to amend the
Investment Agreement, pursuant to Section 6.4 thereof, in order to eliminate
such obligation.

 

AGREEMENT

 

Now, therefore, in consideration of the foregoing contained in this Amendment,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Company, the Bank and the Investor hereby agree as
follows:

 

1.             Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Investment Agreement.

 

2.             Amendments.  The Investment Agreement is hereby amended as
follows:

 

(a)           The Defined Terms Index is hereby amended to delete the terms
“Permitted Transferee”, “Permitted Transferee Voting Agreement” and “Qualifying
Ownership Interest” and the corresponding section references for such terms.

 

(b)           Section 3.5 (Governance Matters) of the Investment Agreement is
hereby amended to delete subsection (a) in its entirety and to replace such
subsection with the following:

 

“(a)         Immediately prior to the First Closing, the Company shall take all
requisite corporate action (including, without limitation, amending as necessary
the Bank’s bylaws) such that (i) immediately prior to the First Closing, the
size of the Board of Directors as well as the Bank Board shall consist of seven
(7) seats, and (ii) immediately following the First Closing, (A) the Board of
Directors and the Bank Board shall include four (4) individuals designated by
the Investor to serve on the Board of Directors and the Bank Board (the
“Designated Investor Directors”) (if

 

--------------------------------------------------------------------------------


 

such individuals have received prior written approval by OTS to serve in such
positions as part of the Investor’s application to the OTS for status as a
savings and loan holding company) and (B) the positions of Chairman and Vice
Chairman of the Board of Directors and Bank Board shall be filled by the
Designated Investor Directors designated by the Investor to serve in those
positions (if such individuals have received prior written approval by OTS to
serve in such positions).  Of the four (4) Designated Investor Directors, only
one (1) such Designated Investor Director may serve in such capacity while also
serving as an employee of the Company and/or the Bank.  Of the three
(3) non-Designated Investor Directors, only one (1) such director may serve in
such capacity while also serving as an employee of the Company and/or Bank.  Any
existing member of the Board of Directors and the Bank Board who will not be
among the seven (7) members of the Board of Directors and the Bank Board
immediately following the First Closing shall have tendered his or her
conditional resignation from the Board of Directors and the Bank Board to be
effective only upon the First Closing (provided that OTS has granted prior
written approval to his/her proposed replacement).  Not less than ten
(10) Business Days prior to the First Closing, the Investor shall provide to the
Company in writing the names of the Designated Investor Directors to the Board
of the Directors and the Bank Board (including the name of the Designated
Investor Directors designated by the Investor to serve as Chairman of the Board
of Directors and the Bank Board and Vice Chairman of the Board of Directors and
the Bank Board) and the committees to which such designees are to be appointed
immediately following the First Closing.  In accordance with this Section 3.5,
the Company (if OTS has granted prior written approval for such Designated
Investor Directors to serve in such positions) shall cause (A) the Designated
Investor Directors to be elected or appointed as members of the Board of
Directors and the Bank Board and (B) the Designated Investor Directors
designated by the Investor to serve as Chairman of the Board of Directors and
the Bank Board and Vice Chairman of the Board of Directors and the Bank Board to
be elected or appointed as Chairman of the Board of Directors and Bank Board and
Vice Chairman of the Board of Directors and the Bank Board, all subject to
satisfaction of all legal and governance requirements regarding service as a
member of the Board of Directors and the Bank Board on the First Closing Date.”

 

(c)           Section 3.8 (Preemptive Rights) of the Investment Agreement is
hereby amended to delete subsection (a) in its entirety and to replace such
subsection with the following:

 

“(a)         Sale of New Securities.  After the First Closing, for so long as
the Investor owns, in the aggregate, thirty-three percent (33%) or more of the
then outstanding shares of Common Stock (as adjusted from time to time for any
reorganization, recapitalization, stock dividend, stock split, reverse stock
split, or other like changes in the Company’s capitalization and including
Common Shares issued upon exercise of the Investor Warrant) (before giving
effect to any issuances triggering provisions of this Section 3.8), at any time
that the Company proposes to make any public or nonpublic offering or sale of
any equity (including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity kicker”) (including any
hybrid security) (any such security, a “New Security”) (other than the issuance
and sale of securities (i) in connection with the Rights

 

--------------------------------------------------------------------------------


 

Offering and the Second Closing; (ii) to employees, officers, directors or
consultants of the Company pursuant to employee benefit plans or compensatory
arrangements approved by the Board of Directors (including upon the exercise of
employee stock options granted pursuant to any such plans or arrangements) or
(iii) as consideration in connection with any bona fide, arm’s-length direct or
indirect merger, acquisition or similar transaction) the Investor shall first be
afforded the opportunity to acquire from the Company for the same price (net of
any underwriting discounts or sales commissions) and on the same terms (except
that, to the extent permitted by Law and the Articles of Incorporation and
bylaws of the Company, the Investor may elect to receive such securities in
nonvoting form, convertible into voting securities in a widely dispersed
offering) as such securities are proposed to be offered to others, up to the
amount of such New Securities to be offered in the aggregate required to enable
it to maintain its proportionate Common Stock-equivalent interest in the Company
immediately prior to any such issuance of New Securities. The New Securities
that the Investor shall be entitled to purchase in the aggregate shall be
determined by multiplying (x) the total number or principal amount of such
offered New Securities by (y) a fraction, the numerator of which is the number
of shares of Common Stock held by the Investor (assuming full conversion or
exercise of any securities convertible into or exercisable for Common Stock) and
the denominator of which is the number of shares of Common Stock then
outstanding.”

 

(d)           Section 3.8 (Preemptive Rights) of the Investment Agreement is
hereby further amended to delete subsection (g) in its entirety and to replace
such subsection with the following:

 

“(g)         No Assignment. The rights set forth under this Section 3.8 are
exclusive to the Investor and its members and are not otherwise assignable or
transferable to any third party.”

 

3.             No Other Amendments.  Except for the amendments expressly set
forth and referred to in Section 2 hereof, the Investment Agreement shall remain
unchanged and in full force and effect.

 

4.             Effect of Amendment.  Whenever the Investment Agreement is
referred to in the Investment Agreement or in any other agreements, documents
and instruments, such reference shall be deemed to be to the Investment
Agreement as amended by this Amendment.

 

5.             Entire Agreement.  The Investment Agreement (including the
documents referred to therein and those certain written agreements and
undertakings between the parties executed and delivered on the date thereof that
relate to the transactions contemplated by the Investment Agreement), as amended
by this Amendment, constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements, or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

6.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the Laws of the State of New York applicable to contracts
made and to be performed entirely within such State.

 

--------------------------------------------------------------------------------


 

7.             Severability.  Any term or provision of this Amendment that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

8.             Counterparts.  This Amendment may be executed in one or more
counterparts (including by means of facsimile or scanned copy), each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

 

9.             Headings.  The section headings contained in this Amendment are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

 

 

 

 

By:

/s/ Larry J. Brandt

 

Larry J. Brandt

 

President and Chief Executive Officer

 

 

 

 

 

FIRST FEDERAL BANK

 

 

 

 

 

By:

/s/ Larry J. Brandt

 

Larry J. Brandt

 

President and Chief Executive Officer

 

 

 

 

 

BEAR STATE FINANCIAL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Richard N. Massey

 

Richard N. Massey

 

Managing Member

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------